SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
833
KA 10-01454
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

BRANDON STILTS, DEFENDANT-APPELLANT.


CHRISTOPHER S. BRADSTREET, ROCHESTER, FOR DEFENDANT-APPELLANT.

JOHN C. TUNNEY, DISTRICT ATTORNEY, BATH (AMANDA M. CHAFEE OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Steuben County Court (Marianne
Furfure, A.J.), rendered April 10, 2009. The judgment revoked
defendant’s sentence of probation and imposed a sentence of
imprisonment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment revoking the term
of probation previously imposed upon his conviction of rape in the
second degree (Penal Law § 130.30 [1]) and sentencing him to a
determinate term of incarceration, following a hearing on the issue
whether he violated the conditions of his probation. We reject
defendant’s contention that County Court erred in denying his request
for substitution of counsel. The record establishes that the court
“made the requisite inquiry to determine whether defendant had good
cause for substitution” (People v Henderson, 77 AD3d 1311, 1311), and
“ ‘thereafter reasonably concluded that defendant’s . . . objections
had no merit or substance’ ” (id.). The denial of a defendant’s
request for substitution of assigned counsel does not constitute an
abuse of the court’s discretion where, as in this case, “tensions
between client and counsel on the eve of [a hearing] were the
precipitate of differences over strategy” (People v Medina, 44 NY2d
199, 208; see People v Shorter, 6 AD3d 1204, 1205, lv denied 3 NY3d
648). We reject defendant’s further contention that he was denied
effective assistance of counsel (see generally People v Baldi, 54 NY2d
137, 147). Finally, we conclude that the sentence is not unduly harsh
or severe.



Entered:   July 1, 2011                            Patricia L. Morgan
                                                   Clerk of the Court